Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a cooling apparatus (100) (e.g. Figures 5A-5G) that includes at least: a vertical portion (513) and a horizontal portion (509) that are perpendicular to each other, where the vertical portion defines vertical front and rear surfaces that are opposite each other (Figure 5D), where the horizontal portion defines horizontal upper and lower surfaces that are opposite each other (Figure 5D), where the vertical front surface includes first (120) and second (122) openings (Figure 5D), where the horizontal upper surface includes a recess that defines a cavity (510) (Figure 5D: Region between 515 and 502), where the vertical portion extends above the horizontal upper surface and below the horizontal lower surface (Figure 5D), and where a heat sink device (502) is both (i) disposed on the horizontal upper surface (Figure 5D: Element 502 of the heat sink device is located on and affixed to the horizontal upper surface) and (ii) received within the cavity defined by the horizontal upper surface (Figure 5D).
The art of record (Chang US 2006/0262502) discloses a cooling apparatus (100) (e.g. Figures 5A-5G) that includes at least: a vertical portion (302) and a horizontal portion (112’) that are perpendicular to each other, where the horizontal portion includes a horizontal upper surface and a horizontal lower surface opposite the horizontal upper surface (Annotated Figure 3), where the vertical portion includes a vertical front surface and a vertical rear surface opposite the horizontal upper surface (Annotated Figure 3), where the vertical portion extends above the horizontal upper surface and below the horizontal lower surface (Annotated Figure 3), and where a heat sink device (Defined by 
The art of record (Hohenstein  US 2011/0100585) also discloses a cooling apparatus (1) (e.g. Figure 1) that includes at least: a vertical portion and a horizontal portion that are perpendicular to each other (Annotated Figure 1), where the horizontal portion includes a horizontal upper surface and a horizontal lower surface opposite the horizontal upper surface (Annotated Figure 1), where the vertical portion includes a vertical front surface and a vertical rear surface opposite the horizontal upper surface (Annotated Figure 13), and where a heat sink device (8) is disposed in the cavity (Figure 2).  However, Hohenstein does not disclose a cooling apparatus having a heat sink device that is both (i) disposed on the horizontal upper surface of the cooling device and (ii) received within the cavity defined by the horizontal upper surface of the cooling device as recited in claim 1.  Further, Hohenstein does not teach or disclose the vertical portion as extending above the horizontal upper surface and below the horizontal lower surface as recited in claim 1.
The art of record (Yoshida US 2013/0206375) also discloses a cooling apparatus (50) (e.g. Figure 5) that includes at least: a cooling unit (50) including a body that defines a cavity (see region encompassed by “Rp(R)”, “Rs(R)”, “(Ri(R)”, and “Ro(R)”) (Figures 1-5), where a heat sink device (53) is disposed in the cavity (Figures 1-5), where the heat sink device includes a plurality of fins (56) on a first horizontal surface 
While the art of record teaches various cooling apparatus that include a cooling unit defining a body and a heat sink device, there does not appear to be a teaching found in the art or record that would suggest providing a cooling apparatus including a body having vertical portion and a horizontal portion such that a heat sink device that is both (i) disposed on the horizontal upper surface of the cooling device and (ii) received within the cavity defined by the horizontal upper surface of the cooling device as recited in claim 1 without relying on impermissible hindsight or substantial redesign.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON N THOMPSON/Examiner, Art Unit 3763       
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763